Exhibit 10.i

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 6th day of December, 2013, by and among the Margaret A. Cargill
Foundation established under the Acorn Trust dated January 30, 1995, as amended
(“MACF”), and the Anne Ray Charitable Trust dated August 20, 1996, as amended
(“ARCT”; MACF and ARCT, each, a “Seller,” and, collectively, the “Sellers”), and
The Mosaic Company, a Delaware corporation (the “Purchaser”).

RECITALS

WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Sellers, all of Sellers’ shares of Class A Common Stock,
Series A-3, par value $0.01 per share, of the Purchaser, or Common Stock $0.01
per share, of the Purchaser (“Common Stock”) issuable upon conversion thereof
(such Class A Common Stock, Series A-3, and Common Stock, collectively, “Class
A-3 Shares”) and all of Sellers’ shares of Class A Common Stock, Series A-2, par
value $0.01 per share, of the Purchaser, or Common Stock issuable upon
conversion thereof (such Class A Common Stock, Series A-2, and Common Stock,
collectively, “Class A-2 Shares”), on the terms and conditions set forth in this
Agreement (each such purchase, a “Purchase Transaction,” and, collectively, the
“Repurchase Transactions”).

WHEREAS, the parties hereto desire to enter into certain agreements with respect
to the Sellers’ shares of Common Stock (“Seller Common Shares”).

WHEREAS, the board of directors of the Purchaser has approved the Repurchase
Transactions and the related transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF CLASS A-3 AND CLASS A-2 SHARES

Section 1.1 First Purchase Transaction. Subject to the terms and conditions of
this Agreement, at the First Closing (as defined below), the Sellers shall sell,
assign, transfer, convey and deliver to the Purchaser, and the Purchaser shall
purchase, acquire and accept from the Sellers, 21,647,007 Class A-3 Shares in
the aggregate, as shown in further detail in Schedule A hereto. The per share
purchase price for each such Class A-3 Share shall be the Common Market Price,
as defined in Purchaser’s Restated Certificate of Incorporation, dated the 24th
day of May, 2011 (“Purchaser’s Certificate of Incorporation”), as of the date of
(i.e., determined over the 20 trading days ending on the trading day immediately
preceding) such First Closing.



--------------------------------------------------------------------------------

Section 1.2 Subsequent Purchase Transactions. Subject to the terms and
conditions of this Agreement, at each Subsequent Closing (as defined below), the
Sellers shall sell, assign, transfer, convey and deliver to the Purchaser, and
the Purchaser shall purchase, acquire and accept from the Sellers, 3,092,429
Class A-2 Shares in the aggregate (except that such number of shares shall be
3,092,434 shares at the last Subsequent Closing), as shown in further detail in
Schedule A hereto. The per share purchase price for each Class A-2 Share sold
pursuant to this Section 1.2 at each Subsequent Closing shall be the Common
Market Price, as defined in Purchaser’s Certificate of Incorporation, as of the
date of (i.e., determined over the 20 trading days ending on the trading day
immediately preceding) such Subsequent Closing.

Section 1.3 Closing. The closing of the Repurchase Transaction referred to in
Section 1.1 (the “First Closing”) will take place on January 8, 2014 at 10:00
AM, New York City time, or at such other subsequent time or date as agreed to by
the parties hereto. The closing of each Repurchase Transaction referred to in
Section 1.2 (each, a “Subsequent Closing,” and, collectively, the “Subsequent
Closings”) will take place at 10:00 New York City time on the respective dates
set forth on Schedule A, or at such other times or dates as agreed to by the
parties hereto. At the First Closing and each Subsequent Closing (each a
“Closing,” and, collectively, the “Closings”), (a) the Sellers shall deliver or
cause to be delivered to the Purchaser all of the Sellers’ right, title and
interest in and to the Class A-3 Shares and Class A-2 Shares to be sold thereat
by delivery of one or more certificates evidencing such shares, together, in
each case, with all documentation reasonably necessary to transfer to Purchaser
all of Sellers’ right, title and interest in and to such shares, and (b) the
Purchaser shall pay to the Sellers the Purchase Price in cash by wire transfer
of immediately available funds in accordance with the wire transfer instructions
provided by the Sellers to the Purchaser.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each Seller hereby makes, as to itself, as of the date hereof and as of each
Closing, the following representations and warranties to the Purchaser, each of
which shall survive each Closing.

Section 2.1 Power; Authorization and Enforceability.

(a) Seller has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. All consents, orders, approvals and other
authorizations, whether governmental, corporate or otherwise, necessary for such
execution, delivery and performance by Seller of this Agreement and the
transactions contemplated hereby have been obtained and are in full force and
effect.

(b) This Agreement has been duly executed and delivered by Seller and
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization and other similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

2



--------------------------------------------------------------------------------

Section 2.2 No Conflicts. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby does not
and will not constitute or result in a breach, violation, or default under
(i) any agreement or instrument, whether written or oral, express or implied, to
which Seller is a party, (ii) Seller’s declaration of trust or similar
instrument or other organizational documents (as applicable), or (iii) any
statute, law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, governmental
authority, arbitrator, mediator or similar body on the part of Seller.

Section 2.3 Title to Shares; Prior Transfers.

(a) Seller is the sole legal and beneficial owner of and has good and valid
title to the shares to be sold by it (as reflected on Schedule A hereto), and,
upon delivery to the Purchaser of the shares to be sold by Seller to the
Purchaser, against payment made pursuant to this Agreement, good and valid title
to such shares, free and clear of any lien, pledge, charge, security interest,
mortgage, or other encumbrance or adverse claim, will pass to the Purchaser.

(b) As of the date hereof, Sellers, collectively, have not Transferred (as
defined in the Registration Agreement, dated as of January 18, 2011 (as amended
from time to time), by and among The Mosaic Company (now known as MOS Holdings
Inc.), GNS II (U.S.) Corp. (now known as The Mosaic Company), Cargill,
Incorporated, the Sellers, the Acorn Trust and the Lilac Trust (the
“Registration Agreement”)) any shares of Company Stock (as defined in the
Registration Agreement) other than (i) pursuant to the Permitted Trust
Distributions (as defined in the Registration Agreement), (ii) the 7,500,000
shares of Common Stock, par value $0.01 per share, of the Purchaser (the “Common
Stock”) that were Transferred in the First Formation Offering (as defined in the
Registration Agreement), (iii) the 20,700,000 Class A-4 Shares that were
converted into shares of Common Stock, on a one-for-one basis, and Transferred
in the S&P 500 Index Inclusion Offering (as defined in the Registration
Agreement), or (iv) the 21,300,000 Class A-4 Shares sold pursuant to the Share
Repurchase Agreement, dated November 17, 2011, between Sellers and Purchaser.

Section 2.4 Sophistication of Seller. Seller (either alone or together with its
advisors) has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the Repurchase
Transactions. Seller has had the opportunity to ask questions and receive
answers concerning the terms and conditions of the Repurchase Transactions and
the Class A-3 Shares and Class A-2 Shares and has had full access to such other
information concerning the Shares and the Purchaser as it has requested. Seller
has received all information that it believes is necessary or appropriate in
connection the Repurchase Transactions. Seller is an informed and sophisticated
party and has engaged, to the extent Seller deems appropriate, expert advisors
experienced in the evaluation of transactions of the type contemplated hereby.
Seller acknowledges that Seller has not relied upon any express or implied
representations or warranties of any nature made by or on behalf of the
Purchaser, whether or not any such representations, warranties or statements
were made in writing or orally, except as expressly set forth for the benefit of
Seller in this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby makes, as of the date hereof and as of each Closing, the
following representations and warranties to the Sellers, each of which shall
survive each Closing.

Section 3.1 Power; Authorization and Enforceability.

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Purchaser’s
obligations hereunder, and to consummate the transactions contemplated hereby.
All consents, orders, approvals and other authorizations, whether governmental,
corporate or otherwise, necessary for such execution, delivery and performance
by the Purchaser of this Agreement and the transactions contemplated hereby have
been obtained and are in full force and effect.

(b) This Agreement has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

Section 3.2 No Conflicts. The execution and delivery of this Agreement by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby does not and will not constitute or result in a breach, violation or
default under (i) any agreement or instrument, whether written or oral, express
or implied, to which the Purchaser is a party, (ii) the Purchaser’s certificate
of incorporation or bylaws or (iii) any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
on the part of the Purchaser.

Section 3.3 Sophistication of Purchaser. Purchaser has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the Repurchase Transactions. Purchaser is an informed and
sophisticated party and has engaged, to the extent Purchaser deems appropriate,
expert advisors experienced in the evaluation of transactions of the type
contemplated hereby. Purchaser acknowledges that Purchaser has not relied upon
any express or implied representations or warranties of any nature made by or on
behalf of the Sellers, whether or not any such representations, warranties or
statements were made in writing or orally, except as expressly set forth for the
benefit of Purchaser in this Agreement.

ARTICLE IV

COVENANTS

Section 4.1 News Release. Before 8:00AM, New York City time, on December 9,
2013, Purchaser will issue a news release substantially as set forth on Schedule
B.

 

4



--------------------------------------------------------------------------------

Section 4.2 Purchaser Change in Control. Purchaser shall not permit to occur any
merger, consolidation, or other transaction in which Common Stock is converted
into the right to receive any security or other property (“Merger
Consideration”) or any transaction, in each case, that would be required to be
reported by Purchaser on Form 8-K as a change in control pursuant to
Section 5.01 thereof (a “Purchaser Change In Control”), unless, prior to the
consummation of such transaction, (a) the Class A-3 Common Stock and Class A-2
Common Stock is or has been converted into Common Stock and (b) each holder of
Class A-3 Common Stock and Class A-2 Common Stock is given the same right as
each holder of Common Stock, to receive the same per share Merger Consideration
in connection with such transaction. In addition, upon a Purchaser Change In
Control, (i) the Governance Agreement, as defined below, shall automatically be
terminated and (ii) Article I and Sections 4.3 and 4.4 hereof shall
automatically be terminated.

Section 4.3 Right of First Offer/Right of First Refusal.

(a) After the date hereof and prior to January 1, 2015, if the Sellers intend to
sell, in a single transaction or series of related transactions, in a market
transaction or block trade, through or with a broker or dealer, more than
5,000,000 Seller Common Shares (“ROFOR Stock”), the Sellers shall furnish
written notice (the “ROFO Notice”) to the Purchaser, by email or facsimile to
Richard L. Mack, richard.mack@mosaicco.com, (763) 577-2990, of the number of
shares of ROFOR Stock the Sellers intend to sell and offer the Purchaser the
right to make an offer to purchase all of such shares specified in the ROFO
Notice. Within 48 hours of the delivery of the ROFO Notice, the Purchaser may
make an offer to purchase all of such shares of ROFOR Stock by furnishing
written notice to the Sellers by email or facsimile to Shawn D. Wischmeier,
swischmeier@macphil.org, (952) 540-4051 of the price in cash offered for such
shares (the “ROFO Offer”). Within 48 hours after receipt of the ROFO Offer, the
Sellers may accept such offer to purchase any such ROFOR Stock at the cash price
set forth in the ROFO Offer (the “ROFO Price”) by furnishing written notice to
the Purchaser, in the manner set forth above. If the Sellers accept the ROFO
Offer, the transfer of the ROFOR Stock shall be completed on the fifth business
day after such notice. The parties shall take all actions necessary or
appropriate to consummate the transfer of such shares of ROFOR Stock, including
delivery of good title, free of any liens, claims, charges and encumbrances and
accompanied by customary representations as to title and authority in the manner
contemplated by Article I hereof. If the Sellers do not accept the ROFO Offer
with respect to all shares specified in the applicable ROFO notice, the Sellers
may sell such remaining shares as are not the subject of such accepted ROFO
Offer, in a single transaction or series of related transactions, in a market
transaction or block trade, through or with a broker or dealer, at a price that
is greater than the ROFO Price at any time within 30 days of the date of the
ROFO Notice. If the Purchaser does not deliver a timely ROFO Offer, it will be
deemed to have waived its rights under this Section 4.3(a) with respect to the
applicable ROFO Notice. If the Sellers have not effected such sale within such
30-day period, the Sellers may not sell shares of ROFOR Stock without first
providing a new ROFO Notice to the Purchaser and the provisions of this
Section 4.3(a) shall be separately complied with in order to consummate any such
sale. For purposes of the Governance Agreement, dated January 18, 2011, as
amended and restated May 25, 2011, between Purchaser, Sellers, and the other
parties thereto (the “Governance Agreement”), a block trade through or with a
broker or dealer shall be considered a transaction pursuant to
Section 2.02(b)(v) thereof.

 

5



--------------------------------------------------------------------------------

(b) After the date hereof and prior to January 1, 2015, other than pursuant to
Section 4.3(a), if the Sellers intend to sell, in a single transaction or series
of related transactions, more than 5,000,000 shares of ROFOR Stock, the Sellers
shall furnish written notice (the “ROFR Notice”) to the Purchaser, in the manner
set forth in Section 4.3(a) setting forth (i) the number of shares of ROFOR
Stock proposed to be sold, (ii) the total purchase price for such shares,
(iii) the form of such consideration and the material terms and conditions upon
which sale is to be made and (iv) if known to Sellers and not confidential, the
identity of the proposed purchaser, or if the identity is confidential and known
to the Sellers, whether the proposed purchaser is an institutional investor,
private fund, or operating business. Within 48 hours of the delivery of the ROFR
Notice, the Purchaser may deliver a written notice to the Sellers, in the manner
set forth in Section 4.3(a), of its election to purchase all of such shares of
ROFOR Stock at the same price and subject to the material terms and conditions
as described in the ROFR Notice (the “ROFR Offer”). If the Purchaser delivers a
ROFR Offer, the sale of the applicable shares of ROFOR Stock to the Purchaser
shall be completed on the fifth business day after delivery of such ROFR Offer.
The parties shall take all actions necessary or appropriate to consummate the
transfer of such shares of ROFOR Stock, including delivery of good title, free
of any liens, claims, charges and encumbrances and accompanied by customary
representations as to title and authority in the manner contemplated by Article
I hereof. If the Purchaser does not deliver a timely ROFR Offer, it will be
deemed to have waived its rights under this Section 4.3(b) with respect to the
applicable ROFR Notice, and the Sellers may sell the applicable number of shares
of ROFOR Stock any time within 30 days following such waiver on the same or
better terms and conditions as described in the applicable ROFR Notice. If the
Sellers have not effected such sale within such 30 day period, the Sellers may
not sell shares of ROFOR Stock without first providing a new ROFR Notice to the
Purchaser and the provisions of this Section 4.3(b) shall be separately complied
with in order to consummate any such sale.

(c) This Section 4.3 shall not apply in the case of any tender offer in which
the Purchaser or any third party offers to purchase shares of Common Stock or
any exchange offer for or recapitalization, split, or reverse split of ROFOR
Stock, or any merger, consolidation, or other business combination of Purchaser
with or into any other person, or any like transaction.

(d) Notwithstanding the foregoing and for the avoidance of doubt, the Sellers
shall not transfer Seller Common Shares in violation of the Governance
Agreement.

Section 4.4 Registration Rights. From and after the execution of this Agreement,
the Sellers shall no longer have the right to request that the Purchaser cause a
Released Share Offering (as such term is defined in the Registration Agreement)
to be effected pursuant to Article 2 of the Registration Agreement, and the
Purchaser shall have no obligation to cause such a Released Share Offering to be
effected.

ARTICLE V

CONDITIONS TO CLOSING

Section 5.1 Conditions to Obligations of the Purchaser. The obligation of the
Purchaser to purchase Class A-2 Shares at each Subsequent Closing is subject to
the satisfaction, fulfillment or written waiver by the Purchaser, of the
following condition:

 

6



--------------------------------------------------------------------------------

(a) (i) The representations and warranties of the Sellers set forth in Article
II shall be true and correct as of the date of this Agreement and as of the date
of each Subsequent Closing as though then made (except that those
representations and warranties that are made as of a specific date need only be
true and correct as of such date), (ii) the covenants and agreements set forth
in this Agreement to be performed or complied with by the Sellers shall have
been performed or complied with in all material respects and (iii) the Purchaser
shall have received a certificate of a trustee of each of the Sellers, dated as
of the date of each Subsequent Closing, certifying as to the matters set forth
in clauses (i) and (ii) of this Section 5.1(a).

Section 5.2 Conditions to Obligations of the Sellers. The obligations of the
Sellers to sell Class A-2 Shares at each Subsequent Closing is subject to the
satisfaction, fulfillment or written waiver by the Sellers, of the following
condition:

(a) (i) The representations and warranties of the Purchaser set forth in Article
III shall be true and correct as of the date of this Agreement and as of the
date of each Subsequent Closing as though then made (except that those
representations and warranties that are made as of a specific date need only be
true and correct as of such date), (ii) the covenants and agreements set forth
in this Agreement to be performed or complied with by the Purchaser shall have
been performed or complied with in all material respects and (iii) the Purchaser
shall have received a certificate of an officer of the Purchaser, dated as of
the date of each Subsequent Closing, certifying as to the matters set forth in
clauses (i) and (ii) of this Section 5.2(a).

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.1 Notice. Except as set forth in Section 4.3, all notices, requests,
certificates and other communications to any party hereunder shall be in writing
and given to each other party hereto and shall be deemed given or made (i) as of
the date delivered, if delivered personally, (ii) on the date the delivering
party receives confirmation, if delivered by facsimile or electronic mail,
(iii) three business days after being mailed by registered or certified mail
(postage prepaid, return receipt requested), or (iv) one business day after
being sent by overnight courier (providing proof of delivery), to the parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 6.1).

If delivered to the Purchaser, to:

The Mosaic Company

Atria Corporate Center, Suite E490

3033 Campus Drive

Plymouth, MN 55441

Attention: Richard L. Mack

Facsimile No.: (763) 577-2990

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Eric Swedenburg

Facsimile No.: (212) 455-2502

 

7



--------------------------------------------------------------------------------

if to the Sellers, to:

Christine M. Morse and Paul G. Busch as Co-Trustees

of the Margaret A. Cargill Foundation, and Christine

M. Morse, Paul G. Busch and John B. Chane as Co-Trustees

of the Anne Ray Charitable Trust

6889 Rowland Road

Eden Prairie MN 55344

Facsimile No.: (952) 540-4051

with a copy to:

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154-1895

Attention: David S. Schaefer

Facsimile No.: (212) 208-0947

Section 6.2 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Repurchase Transactions shall
constitute the entire agreement between the parties with respect to the subject
matter hereof and shall supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Agreement.

Section 6.3 Assignment; Binding Agreement. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties, without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and permitted assigns. Any purported assignment not
permitted under this Section 6.3 shall be null and void.

Section 6.4 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy, telefax or electronic transmission shall be considered
original executed counterparts for purposes of this Section 6.4.

Section 6.5 Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF DELAWARE,
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT.

 

8



--------------------------------------------------------------------------------

Section 6.6 No Third Party Beneficiaries or Other Rights. This Agreement is for
the sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any person other than the parties to
this Agreement and such successors and permitted assigns.

Section 6.7 Amendments; Waivers. This Agreement and its terms may not be
changed, amended, waived, terminated, augmented, rescinded or discharged (other
than in accordance with its terms), in whole or in part, except by a writing
executed by the parties hereto.

Section 6.8 Further Assurances. Each party hereto shall use its reasonable best
efforts to do and perform or cause to be done and performed all such further
acts and things and shall execute and deliver all such other agreements,
certificates, instruments, and documents as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

Section 6.9 Costs and Expenses. Each party hereto shall each pay its own costs
and expenses, including, without limitation, any broker’s, finder’s, financial
advisor’s or other similar fee or commission, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement. The
losing party to any to an court action or other dispute resolution proceeding to
enforce this Agreement shall bear the costs thereof and the prevailing party’s
attorneys’ fees and other expenses in connection therewith,

Section 6.10 Remedies. Without otherwise limiting its remedies, upon breach by
Purchaser of any material obligation hereunder, Sections 4.3 and 4.4 hereof and
the Governance Agreement shall immediately terminate.

Section 6.11 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

(Signatures appear on the next page.)

 

9



--------------------------------------------------------------------------------

[Signature Page to Share Repurchase Agreement]

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above.

 

THE PURCHASER THE MOSAIC COMPANY By:  

/s/ Lawrence W. Stranghoener

Name:   Lawrence W. Stranghoener Title:   Executive Vice President and Chief
Financial Officer AS SELLERS: CHRISTINE M. MORSE, in her capacity as Co-Trustee
of the Anne Ray Charitable Trust dated August 20, 1996, as amended; as
Co-Trustee of the Margaret A. Cargill Foundation established under the Acorn
Trust dated January 30, 1995, as amended; and on behalf of John Bryson Chane, as
Co-Trustee of the Anne Ray Charitable Trust dated August 20, 1996, as amended

/s/ Christine M. Morse

PAUL G. BUSCH, in his capacity as Co-Trustee of the Anne Ray Charitable Trust
dated August 20, 1996, as amended; as Co-Trustee of the Margaret A. Cargill
Foundation established under the Acorn Trust dated January 30, 1995, as amended;
and on behalf of John Bryson Chane, as Co-Trustee of the Anne Ray Charitable
Trust dated August 20, 1996, as amended

/s/ Paul G. Busch

 

10



--------------------------------------------------------------------------------

SCHEDULE A

 

     Number of ARCT
shares      Number of MACF
shares        A-3      A-2      A-3      A-2  

First Closing

     11,802,491            9,844,516      

Subsequent Closings

           

February 6, 2014

        1,686,070            1,406,359   

March 7, 2014

        1,686,070            1,406,359   

April 4, 2014

        1,686,070            1,406,359   

May 5, 2014

        1,686,070            1,406,359   

June 3, 2014

        1,686,070            1,406,359   

July 1, 2014

        1,686,070            1,406,359   

July 30, 2014

        1,686,071            1,406,363   

 

11



--------------------------------------------------------------------------------

SCHEDULE B

THE MOSAIC COMPANY REACHES AGREEMENT TO

PURCHASE 43.4 MILLION CLASS A SHARES

PLYMOUTH, MN, December 09, 2013– The Mosaic Company (NYSE: MOS) has entered into
a Share Repurchase Agreement with the Margaret A. Cargill Foundation and the
Anne Ray Charitable Trust (collectively, the MAC Trusts) to purchase all of
their 43.4 million restricted Class A shares over the next eight months. In the
initial transaction, Mosaic will purchase 21.7 million of the MAC Trusts’
Class A shares on January 8, 2014, at a price determined by the volume weighted
average closing price of Mosaic’s common stock during the preceding 20-day
trading period. The remaining 21.7 million Class A shares will be purchased by
Mosaic beginning in February 2014 in seven equal installments at the close of
each successive 20-day trading period using the same volume weighted average
pricing formula as the initial transaction.

In connection with the agreement, the MAC Trusts have also agreed to release
Mosaic from the contractual obligation to register any remaining common shares
in a secondary offering.

“This agreement demonstrates our confidence in the future and effectively puts
the Cargill split-off transaction behind us,” said Jim Prokopanko, Mosaic’s
President and Chief Executive Officer. “This is a major step toward our goal of
a more efficient balance sheet by mid-2014. In addition to possible purchases of
the MAC Trusts’ remaining common shares, we are continuing to evaluate other
shareholder return options as we head into the new year.

“Our priorities have not changed. We intend to maintain our investment-grade
ratings and the financial flexibility to take advantage of appropriate
opportunities to grow our business. We will continue to focus on executing our
strategy and create value through appropriate capital allocation.”

JP Morgan Securities LLC has served as Mosaic’s financial advisor for the
Cargill split off transaction and the evaluation of alternatives for ensuring
the orderly distribution of restricted shares, including the Share Repurchase
Agreement between Mosaic and the MAC Trusts. Citigroup Global Markets Inc.
served as the MAC Trusts’ financial advisor in connection with the Share
Repurchase Agreement.

About The Mosaic Company

The Mosaic Company is one of the world’s leading producers and marketers of
concentrated phosphate and potash crop nutrients. Mosaic is a single source
provider of phosphate and potash fertilizers and feed ingredients for the global
agriculture industry. More information on the company is available at
www.mosaicco.com.

 

12



--------------------------------------------------------------------------------

Sale Date   

Class A Shares

(rounded share counts)

 

1/8/14

     21.7 million   

2/6/14

     3.1 million   

3/7/14

     3.1 million   

4/4/14

     3.1 million   

5/5/14

     3.1 million   

6/3/14

     3.1 million   

7/1/14

     3.1 million   

7/30/14

     3.1 million   

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Such statements include, but
are not limited to, statements about the proposed acquisition and assumption of
certain related liabilities of the Florida phosphate assets of CF Industries,
Inc. (“CF”) and the ammonia supply agreements with CF; the benefits of the
transactions with CF; future strategic plans and certain related liabilities and
other statements about future financial and operating results. Such statements
are based upon the current beliefs and expectations of The Mosaic Company’s
management and are subject to significant risks and uncertainties. These risks
and uncertainties include but are not limited to risks and uncertainties arising
from the possibility that the closing of the proposed phosphate assets
acquisition may be delayed or may not occur, including delays arising from any
inability to obtain governmental approvals of the transaction on the proposed
terms and schedule and the ability to satisfy other closing conditions;
difficulties with realization of the benefits of the transactions with CF,
including the risks that the acquired assets may not be integrated successfully
or that the cost or capital savings from the transactions may not be fully
realized or may take longer to realize than expected, regulatory agencies might
not take, or might delay, actions with respect to permitting or regulatory
enforcement matters that are necessary for Mosaic to fully realize the benefits
of the transactions including replacement of CF’s escrowed financial assurance
funds, or the price of natural gas or ammonia changes to a level at which the
natural gas based pricing under one of the long term ammonia supply agreements
with CF becomes disadvantageous to Mosaic; customer defaults; the effects of our
decisions to exit business operations or locations; the predictability and
volatility of, and customer expectations about, agriculture, fertilizer, raw
material, energy and transportation markets that are subject to competitive and
other pressures and economic and credit market conditions; the level of
inventories in the distribution channels for crop nutrients; changes in foreign
currency and exchange rates; international trade risks; changes in government
policy; changes in environmental and other governmental regulation, including
greenhouse gas regulation, implementation of numeric water quality standards for
the discharge of nutrients into Florida waterways or possible efforts to reduce
the flow of excess nutrients into the Mississippi River basin or the Gulf of
Mexico; further developments in judicial or administrative proceedings, or
complaints that Mosaic’s operations are adversely impacting nearby farms,
business operations or properties; difficulties or delays in receiving,
increased costs of or challenges to necessary governmental permits or approvals
or increased financial assurance requirements; resolution of global tax audit
activity; the effectiveness of the Company’s processes for managing its

 

13



--------------------------------------------------------------------------------

strategic priorities; the ability of the Northern Promise joint venture among
Mosaic, Ma’aden and SABIC to obtain project financing in acceptable amounts and
upon acceptable terms, the future success of current plans for the joint venture
and any future changes in those plans; adverse weather conditions affecting
operations in Central Florida or the Mississippi River basin or the Gulf Coast
of the United States, and including potential hurricanes, excess rainfall or
drought; actual costs of various items differing from management’s current
estimates, including, among others, asset retirement, environmental remediation,
reclamation or other environmental regulation, Canadian resources taxes and
royalties, or the liabilities Mosaic is assuming in the proposed phosphate
assets acquisition; brine inflows at Mosaic’s Esterhazy, Saskatchewan, potash
mine or other potash shaft mines; other accidents and disruptions involving
Mosaic’s operations, including potential mine fires, floods, explosions, seismic
events or releases of hazardous or volatile chemicals, as well as other risks
and uncertainties reported from time to time in The Mosaic Company’s reports
filed with the Securities and Exchange Commission. Actual results may differ
from those set forth in the forward-looking statements.

 

14